In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00127-CV

CAROLYN WILLIAMS, Appellant                §   On Appeal from County Court at Law No. 2

                                           §   of Denton County (CV-2020-00600-JP)

V.                                         §   January 21, 2021

LADERA, Appellee                           §   Memorandum Opinion by Justice Walker

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Brian Walker
                                         Justice Brian Walker